Opinions of the United
2008 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


10-16-2008

USA v. Lansdowne
Precedential or Non-Precedential: Non-Precedential

Docket No. 07-2819




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2008

Recommended Citation
"USA v. Lansdowne" (2008). 2008 Decisions. Paper 358.
http://digitalcommons.law.villanova.edu/thirdcircuit_2008/358


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2008 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                            NOT PRECEDENTIAL



    UNITED STATES COURT OF APPEALS
         FOR THE THIRD CIRCUIT


                   _________

                   No. 07-2819
                   _________


       UNITED STATES OF AMERICA,

                                 Appellee
                        v.

             CARL LANSDOWNE,

                             Appellant.
             ___________________

   Appeal from the United States District Court
       for the Eastern District of Pennsylvania
             Criminal No. 06-cr-00427-1
(District Judge: The Honorable R. Barclay Surrick)

              __________________

 Submitted Pursuant to Third Circuit LAR 34.1(a)
               September 11, 2008

Before: McKEE, SMITH, and WEIS, Circuit Judges



            (Filed: October 16, 2008)
                                  OPINION OF THE COURT

McKEE, Circuit Judge

       Carl Lansdowne appeals the judgment of conviction and sentence that was entered

pursuant to his conditional guilty plea after the district court denied his motion to suppress. For

the reasons that follow, we will affirm.

                                                 I.

       Because we write primarily for the parties, it is not necessary to recite the facts or history

of this case except as may be helpful to our brief discussion. At the suppression hearing, the

government argued that the car Lansdowne was riding in was stopped pursuant to a valid traffic

stop. Lansdowne claimed that the stop was merely a pretext to stop a car containing three Black

males. He claimed that police searched him, “despite the absence of any reason to believe that he

was armed or dangerous, solely because a fellow passenger was armed.” Lansdowne’s Br. at

17.

       Lansdowne asks us to reject the “automatic companion” rule whereby “‘any companion

of an arestee would be subject to a ‘cursory pat-down’ reasonably necessary to give assurance

that they are unarmed.’” United States v. Wilson, 506 F.3d 488, 494 (6th Cir. 2007) (quoting

United States v. Bell, 762 F.2d 495, 498 (6th Cir. 1985)). However, although the district court

emphasized that another passenger was armed, it did not rest its denial of Lansdowne’s

suppression motion solely on that fact. Instead, the district court found reasonable suspicion to

search based on the totality of the circumstances. Our review of the testimony at the suppression

hearing confirms that the officers had reasonable suspicion to pat Lansdowne down for weapons.

                                                  2
       We begin by noting that this traffic stop was legal from its inception and police had not

detained the car or its occupants longer than reasonable when they saw what appeared to be the

butt of a gun tucked inside the waist band of one of the passengers. The Supreme Court has

explained that traffic stops of automobiles pose a danger to police officers and that the danger is

heightened by the presence of passengers. See Maryland v. Wilson, 519 U.S. 409 (1997). This

stop occurred late at night, in a high crime area, and the driver was not able to produce the

vehicle registration. Although police can not unduly prolong such a detention without probable

cause, they are entitled to briefly detain a car and its occupants in order to conduct a reasonable

investigation. See Terry v. Ohio, 392 U.S. 1 (1968); see also, United States v. Mosley, 454 F.3d
249 (3d Cir. 2006).   Since police saw the butt of a gun during this brief traffic stop, it is

frivolous to suggest that police could not conduct a pat down search of the car’s occupants for

their own protection and safety. See United States v. Yamba, 506 F.3d 251, 255 (3d Cir. 2007);

Pennsylvania v. Mimms, 434 U.S. 106 (1977); and Mosley, supra. Under Mimms and its

progeny, it was clearly reasonable for police to conduct a limited search of Lansdowne to see if

he was also armed. Indeed, it would have been dangerously foolhardy not to have done so.

       Nevertheless, Lansdowne claims that Ybarra v. Illinois, 444 U.S. 85 (1979), precludes the

police from searching an individual solely because a fellow passenger was armed. We disagree.

In Ybarra, police officers obtained a warrant to search a tavern and its owner for evidence of

possession of heroin. Ybarra, 444 U.S. at 88. In executing the warrant, the officers conducted a

pat down of each customer in the tavern. Id. The court held that “a person’s mere propinquity to

others independently suspected of criminal activity does not, without more, give rise to probable



                                                  3
cause to search that person.” Id. At 91 (citing Sibron v. New York, 392 U.S. 40, 62-63 (1968)).

That is not this case.

        Here, the district court correctly concluded that the officer’s search of Lansdowne was

based on more than his “mere propinquity” to the other individuals in the car. In addition, unlike

the defendant in Ybarra, Lansdowne was not in a public establishment when he was searched; he

was a passenger in a private car that was stopped pursuant to a legitimate traffic stop. See

Wyoming v. Houghton, 526 U.S. 295 (1999). In Houghton, the Court found that, unlike a tavern

patron, a passenger in a car will “often be engaged in a common enterprise with the driver, and

have the same interest in concealing the fruits or evidence of their wrong doing.” Houghton, 526
U.S. at 304-05.

                                              II.

        For all of the above reasons, we will affirm the district court’s denial of Lansdowne’s

Motion to Suppress All Physical Evidence.




                                                    4